Herlihy, J. P.
The claimants appeal from a judgment in an appropriation case on the grounds that the amount of the award was inadequate. The claimants, prior to the appropriation, owned a farm with access to the main road and commercial land with considerable frontage on both sides of Route No. 5, which property was divided into various plots by other owners, transmission lines and railroad rights of way. The value of the buildings as found by the court is $3,000 and while we have some question as to the manner of arriving at market value, under the circumstances, in view of the type and condition of the buildings, we find no necessity for a new trial. (Cf. Guthmuller v. State of New York, 23 A D 2d 597; Levine v. State of New York, 24 A D 2d 524.) There appears to be little dispute as to the value of the railroad tracks as found by the court. As to the land value, the claimants used a square foot and the State an acreage basis, the result being a great variance as to the figures. For instance, Lot No. 39, as found by the claimant’s method, was valued at $12,282 and the State’s valuation was $81. The court, after viewing the property, found a valuation of $5,265, which would seem to be realistic. The claimants’ land value was approximately $98,000, the State approximately $5,550. , The court found total damages in the amount of $47,500 which, after a review of the record and exhibits, appear to be fair and reasonable. Judgment affirmed, without costs. Reynolds, Taylor, Aulisi and Hamm, JJ., concur.